J-S95017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.C. A/K/A E.J.S.,         IN THE SUPERIOR COURT OF
A MINOR                                              PENNSYLVANIA




APPEAL OF: J.S., FATHER

                                                    No. 2155 EDA 2016


                  Appeal from the Decree June 13, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000427-2016
                                    CP-51-DP-0002711-2014


BEFORE: STABILE, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                     FILED FEBRUARY 22, 2017

     J.S. (“Father”) appeals from the June 13, 2016 decree entered in the

Philadelphia County Court of Common Pleas terminating his parental rights

to E.C. (“Child”), born in November 2014. We affirm.

     The trial court made the following factual findings:

        [I]n November . . . 2014, [the Department of Human
        Services (“DHS”)] received a substantiated General
        Protective Services (GPS) report alleging that the mother
        had given birth to the child, E.C. and the mother tested
        positive for drugs. The mother had a long history of drug
        abuse. The mother was not participating in a drug/alcohol
        treatment program. Furthermore, the report alleged that
        the mother did not have appropriate baby supplies for the
        child. The mother and the father, J.S. resided together.

        On November 18, 2014, DHS obtained an Order for
        Protective Custody [(“OPC”)] for E.C.
J-S95017-16


       On November 19, 2014, the child was released from the
       hospital and placed in foster care.

       A shelter care hearing was held on November 20, 2014
       before Master Alexis [Ciccone]. Master Ciccone lifted the
       OPC and ordered the temporary commitment of E.C. to the
       care and custody of DHS.

       On November 26, 2014, an adjudicatory hearing was held
       before Master Lynne M. Summers.        Master Summers
       adjudicated E.C. dependent and committed him to the care
       and custody of DHS.

       The matter was listed on a regular basis before Judges of
       the Philadelphia Court of Common Pleas – Family Court
       Division – Juvenile Branch pursuant to section 6351 of the
       Juvenile Act, 42 Pa.C.S.A. §6351, and evaluated for the
       purpose of determining or reviewing the permanency plan
       of the child.

       In subsequent hearings, the [Permanency Review Orders]
       reflect the Court’s review and disposition as a result of
       evidence presented, addressing, and primarily with, the
       goal of finalizing the permanency plan.

       On January 28, 2016, a Permanency Review hearing was
       held before the Honorable Jonathan Q. Irvine. The father
       did not attend the hearing. The father’s attorney was
       present. A Termination of Parental Rights hearing was
       scheduled for June 13, 2016.

       On May 16, 2016, DHS attempted to serve a subpoena to
       the father for the termination hearing scheduled on June
       13, 2016. DHS obtained the service address from a Parent
       Locator Service Report (PLS) dated February 3, 2016. The
       return of service indicated that the father no longer lived
       at the address where the subpoena was served.

       On May 16, 2016, DHS attempted to serve a second
       subpoena to the father for the hearing on June 13, 2016.
       DHS obtained the service address from a PLS dated May 9,
       2016.    The return service indicated that the service
       address did not exist. It was a vacant lot.

       On May 26, 2016, DHS made service to the father for the
       hearing on June 13, 2016. The subpoena indicated that


                                  -2-
J-S95017-16


          the hearing was scheduled to be heard at ONE o’clock P.M.
          Service of the subpoena was made by way of UPS
          overnight shipping. The package containing the subpoena
          was left at the front door on May 27, 2016. DHS obtained
          the father’s current address from a PLS dated May 23,
          2016.

          On June 13, 2016, a Termination of Parental Rights
          hearing for the father, J.S., was held in this matter. The
          Court found by clear and convincing evidence that the
          father’s parental rights of E.C. should be terminated
          pursuant to the Pennsylvania Juvenile Act. Furthermore,
          the Court held that it was in the best interest of the child
          that the goal be changed to adoption.

1925(a) Opinion, 8/30/16, at 1-2 (“1925(a) Op.”) (unpaginated) (emphasis

in original).

      On July 12, 2016, Father timely filed a notice of appeal. Father argues

on appeal that DHS failed to meet its burden because Father had completed

almost all of his permanency goals.

      We review a trial court’s order terminating parental rights for an abuse

of discretion. In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). An

abuse of discretion “does not result merely because the reviewing court

might have reached a different conclusion.       Instead, a decision may be

reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will.”    Id.      (internal

citations omitted).

      The Pennsylvania Supreme Court has explained the reason for

applying a particularly deferential standard to termination decisions:

          [U]nlike trial courts, appellate courts are not equipped to
          make the fact-specific determinations on a cold record,

                                      -3-
J-S95017-16


        where the trial judges are observing the parties during the
        relevant hearing and often presiding over numerous other
        hearings regarding the child and parents. Therefore, even
        where the facts could support an opposite result, as is
        often the case in dependency and termination cases, an
        appellate court must resist the urge to second guess the
        trial court and impose its own credibility determinations
        and judgment; instead we must defer to the trial judges so
        long as the factual findings are supported by the record
        and the court’s legal conclusions are not the result of an
        error of law or an abuse of discretion.

Id. at 826-27 (internal citations omitted). “The burden of proof is on the

party seeking termination to establish by clear and convincing evidence the

existence of grounds for doing so.”     In re Z.P., 994 A.2d 1108, 1116

(Pa.Super. 2010).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     The trial court found two grounds for termination of Father’s parental

rights, 23 Pa.C.S. §§ 2511(a)(1) and (2).    However, we need only agree



                                    -4-
J-S95017-16


with the trial court’s determination as to one subsection of section 2511(a)

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).   Thus, we will analyze the trial court’s decision to terminate under

section 2511(a)(2), which provides:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions
         and causes of the incapacity, abuse, neglect or refusal
         cannot or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2). To terminate parental rights pursuant to section

2511(a)(2),

         the following three elements must be met: (1) repeated
         and continued incapacity, abuse, neglect or refusal; (2)
         such incapacity, abuse, neglect or refusal has caused the
         child to be without essential parental care, control or
         subsistence necessary for his physical or mental well-
         being; and (3) the causes of the incapacity, abuse, neglect
         or refusal cannot or will not be remedied.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (quoting

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003)).

      Father claims that DHS failed to prove by clear and convincing

evidence the requirements of section 2511(a)(2) because he was close to

achieving his single case plan (“SCP”) objectives.




                                      -5-
J-S95017-16


      Here, the trial court found that DHS met its burden under section

2511(a)(2). In particular, it found:

         [The Community Umbrella Agency (“CUA”)] social worker
         testified that she informed the father of his SCP objectives
         in person, through phone calls and through text messages.
         The father was also invited to all of the SCP meetings. The
         father failed to attend any of the SCP meetings. The
         father did not complete anger management.              Anger
         management was an objective because the father was
         threatening the kinship parents at his visits with the child.
         Additionally, when visits were moved to the agency, the
         father had an altercation with the social worker.
         Furthermore, as a result of the father’s behavior, the visits
         were changed from supervised at the CUA to supervised at
         DHS. The visits were changed to DHS so that proper
         security could be provided. Moreover, the father did not
         visit the child after March, 2016. The social [sic] CUA
         social worker testified that the father indicated that he did
         not attend visits was [sic] because he had a new job.
         Additionally, the CUA worker testified that the father would
         “let him know” about visits. Moreover, the father failed to
         respond to telephonic text messages sent to the father
         regarding visits. The social worker testified that during
         visits when the child cried for the kinship parent – the
         father would end the visit. The social worker testified that
         the father would say “I want to cut the visit short because
         the baby is crying.”      Lastly, the father did not have
         appropriate housing. The social worker testified that the
         father was evicted from his home. The father would not
         provide a new address to the social worker.

1925(a) Op. at 4 (internal citations omitted).

      The trial court’s findings are supported by the record. The evidence at

the hearing showed that Father failed to complete his SCP objectives. N.T.,

6/13/16, at 20-21, 23.      The August 3, 2015 permanency review order

indicates that Father was ordered to complete anger management and

parenting classes. Although Father completed parenting classes, he did not


                                       -6-
J-S95017-16


complete     anger     management        classes.1   N.T.,   6/13/16,   at   16-17.

Furthermore, he ceased visits with Child for two months because he had a

new job, but never followed up to reschedule lost visits or schedule future

visits at a time that would not conflict with his work schedule. Additionally,

after being evicted from his housing, he refused to provide a new address.

       During Child’s 18 months of life, he has never been in Father’s care or

control.   N.T., 6/13/16, at 23.       Child has been in placement for his entire

life, and Father has only had limited contact with him.                 Father has

continuously failed to demonstrate a willingness or ability to parent Child.

“The courts of this Commonwealth have long held that a child’s life simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732

(Pa.Super. 2008) (internal quotations omitted).        Based upon Father’s poor

visitation history and seeming lack of interest in Child, the trial court

reasonably concluded that Father will not remedy the causes of his failure to

provide parental care to Child, and that DHS met its burden under section

2511(a)(2).

       We next turn to section 2511(b), which we have described as follows:

           Section 2511(b) focuses on whether termination of
           parental rights would best serve the developmental,
____________________________________________


       1
       Father began attending anger management classes, but never
completed them. N.T., 6/13/16, at 17.




                                           -7-
J-S95017-16


        physical, and emotional needs and welfare of the child. As
        this Court has explained, Section 2511(b) does not
        explicitly require a bonding analysis and the term ‘bond’ is
        not defined in the Adoption Act. Case law, however,
        provides that analysis of the emotional bond, if any,
        between parent and child is a factor to be considered as
        part of our analysis. While a parent’s emotional bond with
        his or her child is a major aspect of the subsection 2511(b)
        best-interest analysis, it is nonetheless only one of many
        factors to be considered by the court when determining
        what is in the best interest of the child.

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. Additionally, this Court
           stated that the trial court should consider the
           importance of continuity of relationships and whether
           any existing parent-child bond can be severed
           without detrimental effects on the child.

C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011)) (citations and internal quotations omitted).

     In his brief, Father does not argue that the trial court abused its

discretion in finding that the requirements of section 2511(b) have been

met. He, therefore, has waived any claim related to section 2511(b). See

Commonwealth v. Santiago, 980 A.2d 659, 662 n.3 (Pa.Super. 2009)

(claim waived where appellant fails to include argument to support issue).




                                    -8-
J-S95017-16


       Even if Father had not waived this claim, we agree with the trial court

that it was in Child’s best interests to terminate Father’s parental rights.2

The trial court found that:

            the child, E.C., has been in placement for his entire life,
            eighteen months. The testimony established that
            termination of the father’s parental rights would not cause
            permanent emotional harm to the child. Furthermore, it is
            in the best interest of the child to terminate the father’s
            parental rights.

1925(a) Op. at 4. The trial court further found that:

            the child, [E.C.], is in a pre-adoptive kinship home with his
            maternal grandparents. The child does not have a
            significant or necessary parental bond with the father. The
            child has a parent-child relationship with the kinship
            parents.     The interactions between the child and the
            kinship parents are loving, caring and bonding. The child
            is safe in the home with his needs being met.
            Furthermore, the child would not suffer permanent
            emotional harm if the father’s rights were terminated.
            Moreover, it is in the best interest of the child to terminate
            the father’s parental rights and free the child for adoption.

Id. at 5.

       We conclude that the trial court neither erred nor abused its discretion

in terminating Father’s parental rights.

       Decree affirmed.




____________________________________________


       2
        See In re C.L.G., 956 A.2d 999, 1010 (Pa.Super. 2008) (en banc)
(considering section 2511(b) despite appellant’s failure to challenge trial
court’s analysis).



                                           -9-
J-S95017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2017




                          - 10 -